Citation Nr: 1825244	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an effective date prior to January 24, 2011 the award of a 20 percent rating for lumbar spine DDD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for lumbar spine DDD to 20 percent, effective January 24, 2011 (the date on which the claim for increase was received).  In his September 2014 VA Form 9, the Veteran requested a hearing before the Board; he failed to appear for such hearing scheduled on November 20, 2017 and the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d)(2017).  

The Veteran had also initiated an appeal of a denial of a claim to reopen a claim of service connection for bilateral hearing loss.  An August 2017 rating decision granted service connection for bilateral hearing loss, resolving that matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, it is noteworthy that because the Veteran's claim for increase was received January 24, 2011, the evaluation period begins in January 2010 (a year earlier).  

The Veteran perfected his appeal in this matter in September 2014.  In August 2016, he was afforded a VA examination to assess the severity of his lumbar spine disability.  While a November 2016 rating decision adjudicated other matters raised in a June 2016 claim, it did not readjudicate the lumbar DDD increased rating claim.  The November 2016 rating decision notes that that the issues on appeal would be addressed under separate cover.  A review of record did not find a readjudication.  

Also, in June 2016, prior to certification of these matters to the Board (in September 2017), the Veteran submitted a VA From 21-526EZ with several lay statements from family and friends regarding his back disability.  In September 2017 (concurrent with certification to the Board), VA requested a statement in support of the claims from the Veteran's representative.  Such statement was received on September 23, 2017; the Veteran's representative did not waive AOJ initial consideration of the new evidence.  The AOJ will have opportunity to consider the submission on remand.

Accordingly, the case is REMANDED for the following:

The AOJ should review the record (specifically including the report of the August 2016 VA spine examination and the lay statements submitted by the Veteran in June 2016), arrange for any further development deemed necessary, and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

